Citation Nr: 1537771	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a disability manifested by chronic sinus and allergy problems.

3.  Entitlement to service connection for a skin disability, to include photo dermatitis.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.B.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July to November 1980, July to November 1990, and from February 2003 to April 2004, including in combat in Iraq and Kuwait, and additional unverified U.S. Army Reserve (USAR) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied, in pertinent part, the Veteran's claim of service connection for psychosis for purposes of establishing eligibility for treatment under 38 U.S.C.A. § 1702 ("38 U.S.C.A. § 1702 claim") and claims of service connection for chronic obstructive pulmonary disease (COPD), a disability manifested by chronic sinus and allergy problems (which was characterized as sinus and allergies problems), a skin disability, to include photo dermatitis (which was characterized as photo dermatitis), and for a neck disability (which was characterized as a neck condition).  The Veteran disagreed with this decision in February 2011.  She perfected a timely appeal in April 2012.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

A videoconference Board hearing was held at the RO in January 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In February 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule her for appropriate examinations to determine the nature and etiology of her COPD, disability manifested by chronic sinus and allergy problems, skin disability, and psychosis.  The AOJ's attempts to obtain updated records are documented in the claims file.  The requested examinations occurred in March 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a June 2013 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anger issues, depression, mood swings, anxiety, major depressive disorder, panic attacks, and a sleep disorder (which the AOJ characterized as dysthymic disorder (claimed as PTSD, anger issues, depression, mood swings, anxiety, major depressive disorder, panic attacks, and a sleep disorder)), assigning a 10 percent rating effective October 6, 2009.  In other words, the Veteran now is eligible to seek treatment at a VA facility for her service-connected acquired psychiatric disability.   Given the foregoing, the Board concludes that the Veteran's argument regarding entitlement to eligibility for treatment of a service-connected mental illness under 38 U.S.C.A. § 1702 is moot and her 38 U.S.C.A. § 1702 claim will not be considered further.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's COPD is not related to active service.

2.  The record evidence shows that the Veteran does not experience any chronic disability manifested by chronic sinus and allergy problems which is attributable to active service.

3.  The record evidence shows that the Veteran does not experience any current skin disability which is attributable to active service.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  A disability manifested by chronic sinus and allergy problems was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  A skin disability, to include photo dermatitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in October 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of her claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the October 2009 VCAA letter, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for COPD, a disability manifested by chronic sinus and allergy problems, or for a skin disability.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, appropriate notice was issued in October 2009 prior to the currently appealed March 2010 rating decision; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

It appears that certain of the Veteran's service treatment records may be missing and not available for review.  In October 2009, VA's Records Management Center (RMC) notified the AOJ that it had no service treatment records for the Veteran.  The AOJ also sent a letter to the Veteran's USAR unit requesting her complete service treatment records in October 2009; there is no record of a response.  The Veteran was advised by telephone and in writing of VA's efforts to attempt to obtain her complete service treatment records and she responded by providing copies of service treatment records which were in her possession.  

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, the Board concludes that it is reasonably certain that all available service treatment records for the Veteran have been obtained by VA and further efforts to obtain additional records would be futile.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that she incurred COPD, a disability manifested by chronic sinus and allergy problems, and a skin disability during active service.  She specifically contends that she has experienced COPD and a disability manifested by chronic sinus and allergy problems since being deployed to Iraq and Kuwait in 2003.  She also contends that she experienced an in-service chemical burn while deployed to Honduras and in-service swelling and itching of the arms while deployed to Iraq and Kuwait which led to her current skin disability.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because none of the Veteran's claimed disabilities are recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this appeal.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for COPD.  The Veteran contends that she incurred COPD during a 2003 deployment to Iraq and Kuwait and experienced continuous disability due to COPD since this deployment.  The record evidence shows that, although the Veteran currently experiences disability due to COPD, it is not related to active service.  For example, the Veteran's voluminous available service treatment records show that, at a pre-enlistment physical examination in June 1980 prior to her entry on to active service for the first time in July 1980, clinical evaluation of the Veteran's lungs and chest was normal.  She denied all relevant pre-service medical history.  The Veteran declined to undergo a separation physical examination in October 1980 prior to her first separation from service in November 1980

The Veteran's USAR service treatment records show that, on periodic physical examination in August 1984, her lung and chest were normal on clinical evaluation.  A chest x-ray was grossly within normal limits.  She denied any relevant medical history.  Although clinical evaluation of the Veteran was unchanged on subsequent periodic physical examinations in September 1988 an in April 1990, it was noted on both occasions that she was a smoker.  On periodic physical examinations in July 1994 and in November 1999, the Veteran reported that she smoked 1 pack of cigarettes per day.  On periodic physical examination in August 2004, clinical evaluation of the Veteran's lungs and chest was normal.  She again reported that she smoked cigarettes.

The post-service evidence shows that, although the Veteran has been diagnosed as having and treated for COPD since her most recent service separation in April 2004 at the end of her third period of active service, this disability is not related to active service or any incident of service.  For example, on private outpatient treatment in September 2008, the Veteran's complaints included limited breathing and exercise capacity.  She reported that "her cough has resolved."  Physical examination showed no wheezing in the lungs and clear lungs to auscultation bilaterally.  Spirometry showed some lung obstruction.  The assessment included COPD.  The Veteran was advised to use Spiriva 1 puff daily "and see if this improves her symptoms."

In October 2008, it was noted that the Veteran "has been started on Spiriva and states that she thinks that her exercise capacity is a little improved on the medication and like I said she has been able to go on the treadmill" for walking.  Physical examination showed clear lung to auscultation bilaterally.  The assessment included COPD.  The Veteran was advised to continue her daily Spiriva and to stop smoking.

In April 2009, no relevant complaints were noted.  "She continues to smoke a pack a day but she is currently denying any shortness of breath or wheezing.  She has actually felt very well over the past several months.  She denies any chest pain."  Physical examination showed clear lungs to auscultation bilaterally.  The assessment included COPD "under good control.  She is not needing her inhalers recently.  I still encouraged her to discontinue smoking."

The Veteran testified at her January 2013 videoconference Board hearing that she had been exposed to smoke and fire from a burn pit while deployed to Iraq in 2003-2004.  The Veteran also testified that she used 2 different inhalers to treat her COPD.  See Board hearing transcript dated January 15, 2013, at pp. 5-6.

On VA respiratory conditions Disability Benefits Questionnaire (DBQ) in March 2013, the Veteran complained of COPD since 2010.  She reported using inhalers to treat this condition.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  Intermittent inhalational bronchodilator therapy was required to treat the Veteran's respiratory condition.  A chest x-ray showed presumed COPD.  Pulmonary function testing showed mildly reduced FEV-1 and FVC which "could be from poor effort, air trapping, obesity, and asthma."  The VA examiner opined that it was less likely than not that the Veteran's current COPD was related to active service.  The VA examiner opined instead that the most likely etiology of the Veteran's COPD was her "35+ year history of smoking 1-2 packs per day" of cigarettes.  The rationale for these opinions was, "The most common cause of COPD is smoking.  This Veteran's extensive history of smoking is the most likely cause of disease."  The rationale for these opinions also was a review of relevant medical literature.  The diagnosis was COPD.

The Board acknowledges that the Veteran currently experiences disability due to COPD.  The record evidence shows, however, that this disability is not related to active service or any incident of service but instead is related to the Veteran's lifelong smoking habit.  The Board notes in this regard that service connection generally is prohibited for disabilities that result from the use of tobacco products.  38 U.S.C.A. § 1103 (West 2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates her entitlement to service connection for COPD.  In summary, the Board finds that service connection for COPD is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a disability manifested by chronic sinus and allergy problems.  The Veteran contends that she experiences current disability due to chronic sinus and allergy problems which is related to active service.  The record evidence does not support her assertions regarding any current disability due to chronic sinus and allergy problems which could be attributed to active service or any incident of service.  It shows instead that, although the Veteran complained of and been treated for intermittent or episodic sinus and allergy problems since her service separation, she does not experience any current chronic disability due to sinus and allergy problems which is related to service.  The Veteran's available voluminous service treatment records show no complaints of or treatment for a disability manifested by chronic sinus or allergy problems during her 3 periods of active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for a disability manifested by chronic sinus and allergy problems.  For example, on private outpatient treatment in November 2008, the Veteran complained of a sore throat in the mornings for 5 days, a runny nose, sinus congestion, and headaches.  A history of smoking was noted.  Physical examination showed clear conjunctiva, normal tympanic membranes and external canals, normal pharynx, midline uvula, paroxysmal nocturnal dyspnea, and clear lungs to auscultation bilaterally.  The assessment was allergic rhinitis.  The Veteran was advised to take Allegra 180 mg by mouth daily, increase fluids, and rest.

On VA sinus and rhinitis DBQ in March 2013, the Veteran's complaints included sinus drainage down and in to her chest, causing chest congestion.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that her sinus problems began during her deployment.  The VA examiner stated that the Veteran experienced 2 non-incapacitating episodes of sinusitis with headaches purulent discharge or crusting in the previous 12 months but no incapacitating episodes of sinusitis.  X-rays of the paranasal sinuses were normal.  The VA examiner concluded that there was no evidence to "support a chronic ongoing disability or allergies or sinusitis."  This examiner noted that there were some records showing an allergy to mold and a diagnosis of allergic rhinitis with sinus congestion "without further evidence to support a chronic disability."  The diagnosis was allergic rhinitis.

The Board acknowledges that the Veteran currently complains of chronic disability due to sinuses and allergies.  The evidence does not support the Veteran's assertions that she experiences chronic disability due to sinus and allergy problems that are related to active service.  It shows instead that the Veteran experiences episodic non-incapacitating episodes of sinusitis manifested by purulent discharge or crusting (as documented on VA examination in March 2013).  The Board notes in this regard that the presence of a mere symptom (such as sinus congestion or allergies) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The March 2013 VA examiner specifically noted that the Veteran's sinuses were normal on x-rays.  This persuasively suggests that the Veteran does not experience any current chronic disability due to sinus and allergy problems which could be attributed to active service.  In other words, the evidence does not indicate the presence of an existing chronic disability due to sinus and allergy problems which could be attributed to active service or any incident of service.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to service connection for a disability manifested by chronic sinus and allergy problems.  In summary, the Board finds that service connection for a disability manifested by chronic sinus and allergy problems is not warranted.

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a skin disability, to include photo dermatitis.  The Veteran contends that she incurred a skin disability following an in-service chemical burn while on active service and has experienced continuous skin disability since her service separation.  The evidence does not support the Veteran's assertions regarding current skin disability which could be attributed to active service or any incident of service.  It shows instead that, although the Veteran was treated for a skin disability during and after active service, she does not experience any current disability which is attributable to service.  The Veteran's available voluminous service treatment records show that, while on USAR service in February 1989, the Veteran sought treatment at a U.S. Army Hospital emergency room (ER) complaining of a chemical burn.  She stated that she had been using oven cleaner at a mess hall.  Physical examination showed a reddened area inside of the right forearm, scratches on her right hand, and light swelling.  The assessment was chemical burn and abrasion.  The Veteran was advised to cleanse the area with pHisoHex and apply Silvadene ointment 3-4 times daily and a dressing as needed.

On April 20, 2003, while on active service, the Veteran complained of a rash/hives on her arms and itching.  She had "used a new lotion today + rash appeared while asleep."  Objective examination showed wheals on the arms bilaterally with erythema.  The assessment was allergic reaction.  The Veteran was given an injection of Benadryl on the outer glute on the right side.  Later that same day, the Veteran returned, complaining of pruritus.  Objective examination showed wheals on the sun-exposed areas of both arms, chin, and the nape of the neck.  The assessment was solar urticaria.  The Veteran was advised to take Atarax 25 mg 1-2 tablets every 4-6 hours as needed and to keep the areas covered with no exposure to ultraviolet light.

On April 25, 2003, objective examination showed scaling on the hand, wrist, and distal bilateral arms with edema but no blister eruptions.  The assessment was solar urticaria.  The Veteran was advised to continue taking her medications and to take Allegra 180 mg by mouth every day.  She also was assigned to her quarters for 48 hours.

On April 26, 2003, the Veteran complained of raised areas with redness on both arms and itching.  The assessment was photo accentuated dermatitis.

On April 27, 2003, it was noted that there had been a marked improvement in the previous 24 hours with decreased erythema on both arms.  The assessment was photo dermatitis.  The Veteran was advised to continue clobetasresol twice a day.

The Veteran was seen in the ER on May 22, 2003, complaining of dermatitis.  She was assigned to her quarters for 24 hours.  She was advised to take prednisone 60 mg once daily for 3 days, Allegra 60 mg twice a day for 5 days, and Atarax every 8 hours as needed.

On outpatient treatment on May 23, 2003, it was noted that the Veteran had been seen the day before with swollen arms, right arm worse than left arm.  It was noted that the Veteran's sun-exposed skin "gets bumps, swells, + itches."  The Veteran's rash had improved markedly with medications.  The assessment was photo dermatitis.

The post-service evidence shows that the Veteran was placed on a permanent physical profile in September 2004 for, among other things, photodermatitis.  She was advised to "wear sunscreen and avoid long periods in the sun."

On private outpatient treatment in June 2006, the Veteran complained of "a pruritic rash for the last five days on her back, abdomen, arms, and upper legs.  She states that she almost cancelled her appointment.  It has actually gone away.  She has been taking Benadryl over-the-counter."  Objective examination showed a tiny papular rash generalized over the torso, arms, and upper legs.  The assessment was unspecified rash "improving on its own."

The Veteran was placed on another permanent profile for, among other things, a "skin condition" in November 2008.

On VA outpatient treatment in May 2011, the Veteran complained of thin skin on both arms with bruising for the past 2-3 years.  She reported a history of photodermatitis while in Iraq and Kuwait.  Physical examination showed a few ecchymosis on the left arm and a fleshy verrucous papule on the dorsal base of the right ring finger.  The assessment was ecchymosis and verruca vulgaris.

In an April 2012 note, K.G., M.D. stated that she had seen the Veteran for "stellate pseudo scars and dichromic and severe photo damage most likely from chronic sun exposure and history of chemical burns + photodermatitis."

The Veteran testified at her January 2013 Board hearing that she had experienced a chemical burn while in Honduras during active service.  She also testified that, while deployed to Kuwait and Iraq in 2003, her arms had swelled up and itched due to a skin disability.  She testified further that her in-service skin problems had left her skin very thin and subject to tearing easily.  See Board hearing transcript dated January 15, 2013, at pp. 11.

On VA skin diseases DBQ in March 2013, the Veteran complained that "her skin is thin, easily, torn, and scarred.  She will use lotion to the skin regularly with SPF when anticipating sun exposure."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner noted:

The Veteran states that her skin condition began while in service during 2003 while in Kuwait and was diagnosed with photo dermatitis.  [The] Veteran was given topical therapy.  Recurred 4 months later while on another deployment.  During 2009, the Veteran had a flair up [sic] of the condition of her face and ears. Other than occurrences noted [here], the Veteran has not had a recurrence to that severity of [her] skin condition.

The examiner stated that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  She had no benign or malignant skin neoplasms or systemic manifestations due to any skin diseases.  Physical examination showed that the Veteran had no "visible skin conditions."  The VA examiner also stated:

There are no abnormal chronic skin conditions identified for this Veteran.  The skin conditions reported in the medical record are of acute disease, such as verruca vulgaris, which was treated and has resolved.  

It is less likely than not that the Veteran's claimed skin condition is etiologically related to the Veteran's military service or a result of her service in southwest Asia.  The rationale:  the presentation of the Veteran's skin shows no abnormal pathophysiological abnormalities which are consistent with residuals from a photodermatitis condition.  

The most likely etiology of the Veteran's claimed skin condition reported as easily torn and scarred skin is due to normal age related changes...Smoking is known to accelerate the normal skin changes [associated] with aging.  Additionally, the presentation of the Veteran's thin skin condition is the same in the areas which were reported to have been affected due to photodermatitis as the areas where photodermatitis was reported not have [been] affected.

The rationale also was a review of relevant medical literature.  The VA examiner concluded that the Veteran did not have and had never had a skin condition.

The Board acknowledges that, in an April 2012 note, Dr. K.G. stated that she had treated the Veteran for a skin condition.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  It is not clear from a review of the April 2012 note when Dr. K.G. treated the Veteran for a skin condition.  Dr. K.G. suggests that her opinion is based on what the Veteran reported to her regarding her medical history.  Dr. K.G. also did not indicate what clinical evidence supported her opinion relating the Veteran's skin disability to her reported medical history of "chronic sun exposure and history of chemical burns + photodermatitis."  Thus, the Board finds that Dr. K.G.'s opinion is not probative on the issue of whether the Veteran's claimed skin disability is related to active service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a skin disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran complained of and was treated for a skin disability during and after active service, each of these complaints was related to an acute skin problem which was treated and resolved (as the VA examiner concluded in March 2013).  The March 2013 VA examiner also determined that the Veteran's skin was normal and showed no residuals from her past photodermatitis.  In summary, absent evidence of current skin disability which could be attributed to active service, the Board finds that service connection for a skin disability, to include photodermatitis, is not warranted.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) is denied.

Entitlement to service connection for a disability manifested by chronic sinus and allergy problems is denied.

Entitlement to service connection for a skin disability, to include photo dermatitis, is denied.


REMAND

The Veteran finally contends that she incurred a neck disability during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The record evidence shows that, in a post-deployment health assessment completed after she returned from Iraq and Kuwait in 2004, the Veteran reported "[r]ecurrent neck or back pain or any back problems."  She also reported "[r]ecurrent back pain or any back problem" in a medical history report completed as part of her August 2004 USAR periodic physical examination.

Post-service treatment records reflect that the Veteran has been diagnosed as having a neck disability since returning from Iraq and Kuwait.  According to a May 2009 magnetic resonance image (MRI), the Veteran suffered from degenerative disc disease localized to the C5-6 and C6-7 levels where there were broad-based disc protrusions.   During her January 2013 Board hearing, the Veteran testified that she believed her neck pain was due to the wear and tear exhibited on her neck while riding in the deuce and a half during service.  

The Board notes in this regard that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  The Board also notes that, although it discussed this issue in its prior remand in February 2013, it appears that no specific remand directive to schedule an examination for the Veteran's neck disability was included in that remand and, as a result, the AOJ took no action on this issue.  The Board has corrected its apparent error in the prior remand by providing a specific remand directive on this issue (as outlined below).  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of her neck disability.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask him to identify all VA and non-VA clinicians who have treated him for a neck disability since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her neck disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any neck disability currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a neck disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


